Grant, J.
(dissenting). The facts connected with this litigation have been so fully stated in the previous decisions of this court that it is unnecessary to restate them here. Sullivan v. Ross’ Estate, 98 Mich. 570, 113 Mich. 311, 315 (57 N. W. 821, 71 N. W. 634, 76 N. W. 309). McGrath, C. J., made a careful and thorough statement of the facts. There is no substantial difference between this record and that then before us.
*2971. The first question arises upon the construction to be placed upon the following language of the contract:
“And it is mutually agreed by and between the parties hereto that Ross & Co., of the second part, shall have the right to pay all the moneys mentioned in this agreement as a further advance for towing and cutting said logs at mill to the parties to whom it is due, and in fact, if they deem it necessary, to control the business in every particular to their own satisfaction. ”
Parties are presumed to mean something by the language which they deliberately place in their contracts. Under the construction claimed by plaintiff, the authority granted “to control the business in every particular to their own satisfaction” has no meaning whatever. Defendant’s obligation is precisely the same with the language out as with it in. I do not think plain language can thus be read out of a contract. It is conceded that, where one buys property to keep if it is satisfactory to him, he may reject the property if for any reason it is not satisfactory to him. In chattel mortgages the mortgagees may seize the property under similar language. “We know of no reason of public policy which prevents parties from contracting that the decision of one. or the other shall be conclusive.” Campbell Printing-Press Co. v. Thorp, 36 Fed. 414. This is a concise statement of the rule by Justice Brown. What difference does it make whether it is a machine to be sold or work to be done? If Ross had agreed to sell, cut, haul, raft, and manufacture this timber for Sullivan to his (Sullivan’s) satisfaction, could Sullivan have been compelled to accept it ? If Sullivan had agreed to do the work for Ross to Ross’ satisfaction, could Ross have been compelled-to accept it ? If they had agreed that the work should be done to the satisfaction of some third person, would not his satisfaction with the work have been conclusive upon them? Could Sullivan have sued Ross for damages after the determination of this third person, although he had protested against the method adopted and Ross had favored it? The only *298ground for recovery, under these circumstances, would be the quantum meruit, and not the contract.
■ What is the situation? Sullivan was hopelessly bankrupt. He owed Ross $48,000 for the timber and the advances. Sullivan could not pay, or sell the timber, or procure any one else to advance the money to relieve the property from Ross’ security. If the property were lost, the loss would fall upon Ross, because Sullivan was irresponsible. Sullivan was to perform the work at his own risk and expense, Ross advancing the money therefor. It was at least as much to the benefit of Ross as to that of Sullivan to have the work properly done. It was entirely natural that Ross should contract to take the work out of Sullivan’s hands if he were not satisfied, and then perform it to his own satisfaction. If he did so, under all the authorities he cannot be held unless he acted mala fide. It was to his interest to act in good faith, and there was no motive for his acting to the contrary. Whatever loss there was arose from error of judgment. The judgment of the jury as to whether the work was properly done was substituted for that provided for in the contract. Sullivan thought it was not safe to prepare the raft on the shore of Lake Superior as it was done. Ross thought it was. Ross’ method would have been proper but for the wind that came up and carried the logs out into the lake, and the jury were permitted to say that this was negligence. So, in catching the logs that were sent over the falls of the Sault Ste. Marie river, Sullivan thought two tugs, one at each end, were required. Ross thought that, if one end was attached to the shore, one tug would be sufficient. It was simply an error of judgment. Yet the jury were permitted to say that this was negligence. It is common knowledge that millions of feet of logs are caught and held in rivers by booms attached to each shore. Hall v. Boom Co., 51 Mich. 377 (16 N. W. 770). In that case 33 miles of logs were caught and held by such a boom during the spring freshets. Two rafts'were taken over the rapids on the same day, with the same booms, the same *299tug, and the same outfit, with plaintiff in charge. Connolly’s judgment was good as to the first raft, for the booms were sufficient, and all the logs were saved. Whether any logs had been sent over before, I do not find stated in the record. It was the latter raft that broke. Plaintiff testified, “I don’t know of any reason yrhy the boom broke at night and did not in the morning.” The same argument will apply to the sawing at Seymour’s mill. Did not Eoss have the legal right to say to Sullivan: “ If I deem it to my interest to take hold of this work and do it, I shall have the privilege of doing it to my own satisfaction. Neither will I consent to leave it to a jury to determine whether it is properly done.” The result of the joint venture was that Sullivan lost his labor and some property. Eoss lost his lumber and $23,000 besides; and now, because of these alleged errors in judgment, he is compelled to pay $95,000 more, entailing a loss upon him of $118,000. I think the record does not justify the conclusion reached by the jury. There is no claim that Connolly acted differently than he would if he or Eoss had been the sole owner of the property. The question of mala fides is, therefore, not in the case.
2. Upon the first trial, Sullivan swore positively to a contract of sale of 9,000,000 feet to Eoss at $9 per 1,000, and that he had been employed by Eoss at $100 per month to superintend the rafting. In this he was corroborated by Spencer, the scaler, who is also a creditor of Sullivan, and by two others, who swore positively that Connolly, Eoss’ agent, told them that Eoss had purchased the logs. Notwithstanding this positive testimony, this court did not hesitate to hold, in a unanimous opinion, that it was not true, and that the contract of June 24th, the written documents, and the conduct of Sullivan, stamped this testimony as false. This same written evidence, consisting of letters, telegrams, bills rendered, and drafts drawn, is, in my judgment, equally as conclusive against the present claim of Sullivan that Eoss had assumed entire control of the business and was responsible for all that was done. I *300call attention to the letter written by Sullivan to Connolly August 11, 1884, and found at the top of page 581, 98 Mich. That letter is wholly inconsistent with the idea that Ross, through Connolly, was in the exclusive control and management of the business. See, also, pages 584, 585. I further call attention to the fact that Sullivan testified that Connolly took entire charge of the business after June 1st. His testimony upon this point is as follows:
“Q. Up to the time you got the logs banked, who managed the business ?
“A. I managed the business, and paid the men. I got part of the money from Ross. After the first of June, Mr. Connolly had charge. He paid the men. The lumber, was sold in Ross & Co.’s name.”
This testimony is flatly contradicted by the contract made 24 days after, as he testified, Connolly had taken absolute charge and control, and as well by his subsequent conduct, letters, etc. Forty-four pages of the record contain the written documents, which are entirely inconsistent with Sullivan’s present claim. They show conclusively that he had not abandoned the control of the business, but was still managing it. The parol testimony in this case is no stronger against these documents than it was against those upon the first trial. If we were right then,- — and there is no claim that we were not, — we must now, in my judgment, hold that Sullivan is estopped to make his present claim.
3. The scales made by Spencer and Barrett should be held conclusive. They were the scalers agreed upon by the parties. Counsel for the plaintiff assert, “The pretended scale of 7,511,077 feet is a fraud.” They do not, however, assail the competency or honesty of either’ Spencer, plaintiff’s own witness, or of Barrett. Counsel concede the accuracy of Spencer’s scale at Davidson’s Landing. The trouble, therefore, if any, is with Barrett’s scale at the other landing; and counsel assert that 1,500,-000 feet of long logs were omitted by Barrett from his scale. Unless they can make good this assertion, plaintiff *301cannot recover. Barrett swears that he scaled all the logs that were hauled at that landing, and he reported the amount as 2,566,410 feet. His testimony upon this point is as follows: “I scaled all on the landing. I scaled there as the logs were hauled from Finn’s camp.” A strenuous effort was made hy counsel for plaintiff, on cross-examination, to impeach Barrett’s testimony, but, in my judgment, it utterly failed. If Barrett scaled 1,500,000 feet of. long logs, it is impossible that he should have forgotten it. No such claim was made for years. Sullivan reported the total of Barrett’s scale to Connolly as above given. There was no evidence of fraud on the part of Barrett, and the court should have so instructed the jury. In order to show a mistake, it was incumbent upon Sullivan to prove that long logs were hauled where Barrett scaled, and that he either scaled them, and the scale was lost, or that he neglected to scale them. Upon no other ground can he attack the scale. Spencer’s testimony that he scaled all the timber upon the skids in the woods during the fall and winter before was not binding upon the defendant, and could not impeach the scale of Spencer or the scale of Barrett, until fraud or mistake was shown. Spencer testified that he did make such a scale, but did not know what had become of it, and that it was “something better than 9,000,000 feet.” Defendant, or his agent, Connolly, knew nothing about this scale, and it is not of itself substantive evidence that Barrett had made a mistake. ' If a mistake had been shown, it might then be competent for the purpose of showing the actual amount. If any long logs . were hauled to the landing where Barrett scaled, there is no tangible evidence to show the amount. Not a person testifies that he hauled any long logs to this landing. Certainly Sullivan could have produced witnesses who were in his employ to testify, if it were the fact. All parties for years acted upon the correctness of the Spencer and Barrett scales. They were reported to Ross as the total amount. On August 20, 1884, — more than' four months afterwards, — Sullivan wrote to Ross at Quebec, *302complaining that the logs were short of the representation made by his agent Weller; that they held out less than 8,000,000 feet, were shaky; and asked for a rebate of 50 cents per 1,000 stumpage. Both Sullivan and Spencer reported the amount of this scale to Collins & Johnson, who wrote to Ross, making a proposition for purchase, and stating the exact amount of logs according to these scales. They ought not now, in my judgment, to be permitted to question their correctness upon the unreliable testimony in this record. Malone v. Gates, 87 Mich. 332 (49 N. W. 638); Eakright v. Torrent, 105 Mich. 294 (63 N. W. 293).
The court instructed the jury that, if these scalers “ did not proceed and scale all, and did not exercise their judgment upon it, or committed errors, such scale would not be binding.” This instruction was erroneous for the reason that no attack was made upon Spencer’s scale, and the jury should have been instructed that it was conclusive; it is erroneous because there was no evidence that these scalers did not exercise their honest judgment; and, as I have already stated, I do not think there was'any competent proof that they did not scale all. It is significant that the logs sold under the contract of June 24th amounted to within 142,052 feet of the amount of the Spencer and Barrett scale. The lands from which this lumber was taken had been cut over before, and the best lumber taken. The logs that were driven off the shore of Lake Superior were soon driven back upon the shore by a contrary wind, and all that could be found were picked up. The same is true of the logs that floated down the Soo river. That some were lost is undoubtedly true, but how many is a matter of guesswork.
4. Sullivan was permitted to testify that he looked over these logs from time to time as they were banked upon the shore of the lake, and that, in his judgment, there were over 9,000,000 feet according to the Scribner rule. He made no scale himself of any portion of the logs. He testified that the landing was about a mile or a mile and a *303quarter long; that they were banked on very high ground, —40 to 60 feet high, — whence they were rolled down to the level of the water. ' The same witness testified that he saw the lumber that was sawed, and, when asked if he was able to judge how much there was, replied: “ I can’t remember. It is pretty hard to guess any amount of lumber in that manner in a big bulk, or in different bulks.” Is it any easier to guess the amount of lumber in logs rolled along the shore in different bulks than it is to guess at lumber sawed and piled? Scalers had been agreed upon satisfactory to both parties, whose scales Sullivan does not claim were dishonestly made. There was no occasion for his examining with a view to forming a judgment. Is such a statement of any value? It is, in my judgment, the baldest guesswork, and wholly unreliable; and it is upon such testimony as this that the jury were permitted to find that there were over 2,000,000 feet more than the agreed scales made. I think this testimony was utterly incompetent, and should have been excluded.
Judgment should be reversed, and no new trial ordered.